Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a system, a method, or a system, comprising: a parameter server communicatively connected to a group of target devices, the group of target devices comprising one or more target devices, the group of target devices being configured to run an instance of an artificial intelligence (Al) model, at least one target device comprising an integrated circuit chip having an on-chip memory of a size less than an entirety of the Al model, the parameter server comprising: a data manager configured to store a master copy the Al model; a batch manager configured to determine a microbatch size suitable for each target device of the group of target devices, and a transmitter configured to transmit a portion of the Al model to the group of target devices, a size of the portion being based at least on the on-chip memory size and a size of one or more layers of the Al model (major difference in the claims not found in the prior art); contemporaneously, with a set of microbatches of a training dataset being executed by the integrated circuit chip at the at least one target device on a first subportion of the transmitted portion of the Al model stored in the on-chip memory to generate activations, a weight updater is configured to perform reduction of parameters for a second subportion of the transmitted portion of the Al model, and the transmitter is further configured to send weights for a third subportion 
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a system or a method implemented in a target device, comprising: downloading a portion of an artificial intelligence (Al) model from a parameter server; storing a set of microbatches of a dataset; executing the set of microbatches on a first subportion of the downloaded portion of the Al model to generate activations and a third subportion of the downloaded portion of the Al model to generate gradients; downloading weights for a second subportion of the downloaded portion of the Al model from the parameter server downloading weights and output activations for a fourth subportion of the downloaded portion of the Al model (major difference in the claims not found in the prior art); and contemporaneously executing the set of microbatches on the fourth subportion using the downloaded weights and output activations, downloading weights and output activations for a fifth subportion of the downloaded portion of the Al model from the parameter server, and sending the gradients for the third subportion to the parameter server as set forth in the Specification and recited in independent claims 7 and 15.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 11, 2022